Case: 21-50188     Document: 00516353952         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 13, 2022
                                  No. 21-50188
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Raymond E. Lumsden,

                                                           Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division; Lance Correll; Assistant
   Warden FNU Akwitti; Captain S. Blakely; Nick
   Clayton; Captain A. Martinez; Major B. Smith; Jane
   Cockerham,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-113
                            USDC No. 6:20-CV-138


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50188      Document: 00516353952           Page: 2     Date Filed: 06/13/2022




                                     No. 21-50188


          Raymond E. Lumsden, Texas prisoner # 2109472, filed 42 U.S.C.
   § 1983 complaints, which were consolidated by the district court, alleging
   that the defendants retaliated against him for filing grievances and lawsuits,
   violated his due process rights, and acted with deliberate indifference. On
   appeal, Lumsden challenges the summary judgment dismissal of his claims.
   He contends that there were factual disputes in the record that precluded
   dismissal, the facts showed that the defendants retaliated against him, he
   alleged a protected liberty interest in avoiding confinement on a more
   restrictive unit in the absence of any legitimate justification for a disciplinary
   conviction, the defendants acted with deliberate indifference to his
   complaints of retaliation and to the conditions of his confinement, and the
   defendants were not entitled to immunity.
          We review the district court’s summary judgment ruling de novo,
   using the same standard employed by the district court. See Distribuidora
   Mari Jose, S.A. de C.V. v. Transmaritime, Inc., 738 F.3d 703, 706 (5th Cir.
   2013). For the following reasons, we affirm.
          First, it is unavailing for Lumsden to challenge the dismissal of his
   retaliation claims.   Contrary to his assertions, the summary judgment
   evidence does not show that, but for retaliatory motives, the challenged
   adverse acts would not have occurred. See McDonald v. Steward, 132 F.3d
   225, 231 (5th Cir. 1998).
          Next, the summary judgment evidence does not show that Lumsden
   had a protected liberty interest, given the duration and nature of his
   confinement in disciplinary housing. See Hernandez v. Velasquez, 522 F.3d
   556, 562-63 & n.10 (5th Cir. 2008). Finally, the summary judgment evidence
   does not show that the defendants acted with deliberate indifference to any
   retaliation or to the conditions of Lumsden’s confinement in disciplinary
   housing. See McDonald, 132 F.3d at 231; see also Herman v. Holiday, 238 F.3d




                                           2
Case: 21-50188      Document: 00516353952          Page: 3   Date Filed: 06/13/2022




                                    No. 21-50188


   660, 664 (5th Cir. 2001). In light of the foregoing, we need not address the
   district court’s immunity rulings. See Davis v. Scott, 157 F.3d 1003, 1005 (5th
   Cir. 1998) (noting that this court may affirm on any basis supported by the
   record).
          Accordingly, the judgment of the district court is AFFIRMED.
   Lumsden’s motion for the appointment of counsel is DENIED. See Cooper
   v. Sheriff, Lubbock Cnty., Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).




                                         3